DISMISS; and Opinion Filed July 30, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00903-CV

                                    IN RE W.O.H., Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. JD-25148-W

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                   Opinion by Justice Stoddart
        Relator filed this petition for writ of mandamus complaining that the district clerk has

failed to transmit his “Motion to Rectify Jurisdiction of a Child and Proceed through Texas

Family Code Section 54.02” and “Motion for Bench Warrant” to the juvenile court. The Court's

power to issue a writ of mandamus is set forth in section 22.221 of the Texas Government Code.

Because the Dallas County District Clerk is not a judge, the district clerk falls within our

mandamus jurisdiction only to the extent necessary to enforce our jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221(a), (b) (West 2004) (granting writ power to courts of appeals). There is no

pending or imminent appeal of relator’s conviction, which has become final. This Court does

not have jurisdiction over any post-conviction habeas corpus proceeding relator may seek to

bring to collaterally attack his conviction. See TEX. CODE CRIM. P. ANN. art. 11.05 (West 2005)

(by whom writ may be granted). Therefore, any inaction by the district clerk does not impact our

jurisdiction.
      We dismiss the petition for lack of jurisdiction.




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE
150903F.P05




                                              –2–